UNPUBLISHED


                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7010


WILLIAM CARAWAN, JR.,

             Plaintiff – Appellant,

             v.

MITCHELL; MILLER; MCCOY; BENNETT; LAIN BIRD; HAMMONDS;
TILLMAN; MULLIS; JARMAN; HELMS; MCLADON; DEAL; LEE;
FRANCIS; SNIPES; KIKER; BURRIS; MCREYNOLDS; BERGMAN;
WILLIAMS; HORNE,

             Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:16-cv-00043-FDW)


Submitted: November 17, 2016                                      Decided: August 21, 2017


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


William Carawan, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Carawan, Jr., appeals from the district court’s July 14, 2016, order

dismissing his 42 U.S.C. § 1983 (2012) complaint for failure to comply with the court’s

March 18, 2016, order requiring the filing of an amended complaint. On appeal, in

documents appended to his informal brief, Carawan asserts that he mailed an amended

complaint on April 26, 2016. In addition, he proffers the statement of a prison official

that legal mail from Carawan was sent to the district court on April 27, 2016. The district

court docket does not reflect any filings by Carawan after April 27, aside from his notice

of appeal.

       On this basis, we vacate the district court’s order and remand to the district court

to consider Carawan’s legal papers mailed to the court by prison officials on April 27,

2016, and then to determine whether the amended pleadings, if there were any, complied

with the court’s order of March 18, 2016. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                           VACATED AND REMANDED




                                            2